Citation Nr: 1128660	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  08-00 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for residuals of uterine perforation.

3.  Entitlement to service connection for a psychiatric disorder, as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1999 to January 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and March 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana and Muskogee, Oklahoma, respectively.  Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Muskogee RO.  

The issues of entitlement to service connection for residuals of uterine perforation and for a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinea versicolor has existed since service.


CONCLUSION OF LAW

Tinea versicolor was incurred in active service.  38 U.S.C.A. §§ 101(24), 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting in full the Veteran's claim for service connection for a skin disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Thus, in order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Pond v. West, 12 Vet. App. 341, 346 (1999) (holding that service connection requires medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury); Hickson v. West, 12 Vet. App. 247, 253 (1999)

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In this case, the Veteran contends that she has a skin disorder that began in 2001 in service and has continued intermittently since discharge.  She reported using over-the-counter medications to treat the rash.

A review of the service treatment records shows the Veteran was treated for suspected dermatitis on her left breast and trunk in October 2001, October 2002 and June 2003.

At a post-service VA examination conducted in April 2006, the examiner noted the Veteran's history of treatment for dermatitis in service as well as her complaints of intermittent flare-ups since discharge.  However, at the time of the examination, the examiner found no present rash and stated that he was therefore unable to provide a medical nexus opinion without resorting to speculation.

Importantly, private treatment records from August 2006 to October 2006 show continued treatment for a rash on the Veteran's left breast and abdomen.  At those treatment sessions, the Veteran reported that the rash "comes and goes" and is worse in hot weather.  Tinea versicolor was noted.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on a complete review of the record, the Board finds the evidence supports service connection for tinea versicolor.  See Gilbert, supra.  As noted above, in order to prevail in a claim for service connection, the Veteran must show a current disability that is related to service.  See Pond, supra.  

In this case, post-service treatment records show treatment for, and a diagnosis of, tinea versicolor.  There is also evidence of treatment for suspected dermatitis of the Veteran's left breast and trunk in service.  See 38 U.S.C.A. § 1154(a) (West 2010).  Although no medical opinion has been offered relating the Veteran's current diagnosis to service, the Board notes that lay observation is competent to show chronicity of symptomatology.  See Savage supra; Pond, supra.  In this regard, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau, supra.  With regard to the Veteran's statements-as to the continuity (e.g., recurring nature) of her skin rashes since service, the Board deems these statements credible as they are supported by and are consistent with the evidence of record, to include contemporaneous medical evidence showing treatment for and a diagnosis of dermatitis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  Moreover, these statements are probative with regard to continuity of symptomatology since service.  See 38 C.F.R. § 3.303(b).  Consideration of these statements is of particular importance because the Courts have consistently declared that veteran's statements are sufficient to establish an in-service occurrence and post-service symptoms.  See Savage, supra.  

In this regard, these statements of record provide critical support for the Veteran's claim by establishing a nexus between pertinent symptoms (e.g., rashes) in service and since service-as well as a current diagnosis of tinea versicolor.  More specifically, the statements show that the Veteran's rash began in service and continued thereafter.  Therefore, service connection for tinea versicolor is warranted. 
ORDER

Service connection for tinea versicolor is granted.


REMAND

The Board finds that additional development is necessary to adjudicate the remaining issues on appeal.  

In this case, the Veteran contends that she continues to experience painful residuals of uterine perforation, since 2002.  Additionally, she contends that she currently experiences depression as a result of her service-connected ovarian cystectomy and left salpingectomy and as a result of the perforation of her uterus.  Specifically, she reported feeling depressed due to her inability to become pregnant.

A review of the medical evidence of record shows the Veteran underwent inservice surgery to remove an ovarian cyst in 1999.  Uterine perforation occurred during a hysteroscopic evaluation in 2002, during active service.  

In March 2007, the Veteran was afforded a VA examination regarding residuals of uterine perforation.  During the examination, the Veteran reported pelvic pain and left sided adnexal discomfort occurring twice per month.  The examiner found no evidence of residuals of uterine perforation.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner found no evidence of uterine perforation residuals, despite the Veteran's competent complaints and offered no rationale for the medical conclusions reached.  Thus, the Board finds the examination inadequate.

With regard to the Veteran's depression, private treatment records show that, in 2006, the Veteran's was treated for anxiety and depression; however, these records provide no medical opinion relating such symptoms to service or a service-connected disability.  Despite the Veteran's competent and credible reports of experiencing psychiatric symptoms and current records showing treatment for anxiety and depression, no VA medical opinion has been rendered regarding service connection.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record:  (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (2) establishes that the claimant suffered an event, injury or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  As no medical nexus opinion has yet been offered with regard to a theory of entitlement to service connection, the Board finds that a remand is necessary to accord the Veteran the opportunity to undergo a pertinent VA examination to address the nature and etiology of her current psychiatric symptoms. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination(s) to determine the nature, extent, and etiology of any residuals of her uterine perforation and of any psychiatric disorder diagnosed on examination.  The claims folder should be made available to and reviewed by the examiner(s).  The examination report(s) should state that the claims folder has been reviewed.  All necessary tests should be performed.

A. For any residuals of uterine perforation diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should note and discuss the service treatment records that show uterine perforation during a hysteroscopic evaluation in 2002, as well as the Veteran's current complaints of residual symptoms. 

B. For any psychiatric disorder diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated (permanently worsened beyond normal progression) by the service-connected ovarian cystectomy and left salpingectomy or by any uterine perforation residuals.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner(s) must provide a thorough and complete rationale for all opinions provided in the examination report(s).  

2.  After completion of the above and any additional development of the evidence deemed necessary, readjudicate the issues remaining on appeal.  If any claim remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


